Hadley, J.
The controversy here hinges upon the construction of the so-called “sales in bulk statute,” as found in chapter 109, session laws of 1901, p. 222. Prior to April 17, 1902, Harkins & Webb, copartners, were the owners of a saloon in Seattle, and were engaged in selling liquors and cigars at retail. On said day they sold their saloon to respondents, together with the entire stock of liquors and cigars; also, all barroom fixtures, chairs, tables, tools, and utensils, including a cash register. Respondents immediately took possession of said property, and engaged in the saloon business at the same place. They did not require their aforesaid vendors to execute and deliver to them the affidavit required by the statute aforesaid, as to the names of the vendors’ creditors, and the amounts due them. Ho part of the purchase money was, by respondents, applied upon payment of the vendors’ debts, except a mortgage upon the stock.
At (he time of the sale, the vendors were indebted to the Queen City Cigar Company, and thereafter the latter obtained a judgment against them for $77.51. Thereupon execution was issued upon said judgment, and placed in the hands of the sheriff' of King county for levy. He proceeded to levy upon the aforesaid cash register in the possession of respondents, and took it into his possession by virtue of said execution. Respondents then brought this suit for possession of the cash register. The cause was tried by the court on stipulated facts. In addition to the foregoing, it was stipulated that the cash register was *208worth. $225, and was used by said vendors in making up and keeping their cash; also, that it was not a part of the goods, wares and merchandise kept for sale in said saloon, but was kept and used only for the purpose aforesaid. Judgment was entered awarding the possession to respondents, and the sheriff has appealed.
The single question in the case is, was the cash register such a part of the goods sold in bulle as brings it within the provisions of the statute cited ? Under the stipulation as to the facts, it was not a part of the goods kept for sale. The statute repeatedly refers to the goods which it is intended to reach as “stock of goods, wares or merchandise.” The common use of the term “stock,” when applied to the goods in a mercantile house refers to those which are kept for sale. In Curtis v. Phillips, 5 Mich. 112, a chattel mortgage given by a merchant upon “goods in the store” was held not to include a safe kept in the store, but which was not for sale. It will be observed that the term “goods in the store” is much more comprehensive than the words used in this statute. Substantially equivalent words are used in the statute, but are limited by the term “stock.” A cash register bears a similar classification in its relation to merchandise as a safe, and if such property is not a part of “goods in the store,” it is not a part of “stock of goods, wares or merchandise” in the store. The cited case seems to be directly in point. Other cases bearing similarly upon the point are, Van Patten v. Leonard, 55 Iowa 520, 8 N. W. 334; Kent v. Liverpool etc. Ins. Co., 26 Ind. 294 89 Am. Dec. 463.
We think the legislature intended the provisions of the statute to apply only to goods belonging to the mercantile stock or supply which is kept for sale. The cash register not being such property, the judgment of the trial court was right, and it is affirmed.
Mount, C. J., Fullerton, and Dunbar, JJ., concur.
Rudkin, Root, and Crow, JJ., took no part.